Citation Nr: 0800850	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals, right acromioclavicular separation.

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals, left knee sprain with 
chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In October 2007, the veteran presented personal testimony 
during a travel board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In October 2007, the veteran waived RO consideration of his 
additional evidence.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Postoperative residuals, right acromioclavicular 
separation are currently manifest by external and internal 
rotation from 0 to 90 degrees with pain, forward flexion from 
0 to 90 degrees with pain from 60 to 90 degrees, and 
abduction from 0 to 90 degrees with pain from 70 to 90 
degrees.

3.  Postoperative residuals, left knee sprain with 
chondromalacia are currently manifest by a range of motion of 
0 to 140 degrees of flexion without pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
higher, for postoperative residuals, right acromioclavicular 
separation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals, left knee sprain with 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

Postoperative Residuals, Right Acromioclavicular Separation

520
0
Scapulohumeral articulation, ankylosis of:
Rating


Major
Minor

NOTE:  The scapula and humerus move as one piece



Unfavorable, abduction limited to 25  from side
50
40

Intermediate between favorable and unfavorable 
40
30

Favorable, abduction to 60 , can reach mouth and 
head
30
20

520
1
Arm, limitation of motion of:
Rating


Major
Minor

To 25  from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20

520
2
Humerus, other impairment of:
Rating


Major
Minor

Loss of head of (flail shoulder)
80
70

Nonunion of (false flail joint)
60
50

Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint:




With frequent episodes and guarding of all 
arm movements
30
20


With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:




Marked deformity
30
20


Moderate deformity
20
20

520
3
Clavicle or scapula, impairment of:
Rating


Major
Minor

Dislocation of
20
20

Non-union of:




With loose movement
20
20


Without loose movement
10
10

Malunion of
10
10

Or rate on impairment of function of contiguous 
joint.


38 C.F.R. § 4.71a (2007).

   
38 C.F.R. § 4.71, Plate I (2007).

In this case, the veteran was granted service connection for 
his right shoulder disability in an RO decision dated 
May 1985.  This decision was based on service medical records 
which stated that he experienced a third degree tear of the 
acromioclavicular joint while on active duty.  The RO also 
considered the results of the veteran's service medical 
board.

In April 2004 a private doctor performed an arthroscopy on 
the veteran's right shoulder.  He completed a synovectomy, 
removed an interarticular loose body, and repaired a tear in 
the right rotator cuff.

During a private Functional Capacity Evaluation in 
September 2004, the veteran described his pain as rating a 
five on a 0 (low) to 10 (high) pain scale.  Right shoulder 
flexion was observed to be 85/150.  Extension was 30/40.  
Inward rotation was noted to be minimal.  Abduction was 
150/150.  The examiner noted that the veteran could reach 
eight inches higher with his left shoulder than his right.

On VA examination in September 2004, the veteran reported 
that steroid shots gave temporary relief of his shoulder 
pain.  He said it was difficult for him to hold objects above 
the shoulder level.  He also reported increased limitations 
with repetitive use, but he did not have any incapacitating 
flare-ups.  On objective examination the examiner noted 
tenderness of the tip of the distal clavicle and the lateral 
portion of the shoulder.  A positive cross arm test and 
positive impingement test were noted.  It was observed that 
the veteran's active range of motion of the shoulder was 
severely limited by his pain.  Forward flexion was to 90 
degrees.  Abduction was to 100 degrees.  External rotation 
was to 20 degrees.  Internal rotation was to 10 degrees.  
Extension was to 30 degrees.  The examiner opined that the 
veteran should be doing much better; his severe limitation of 
motion was not a normal expected consequence of his surgery.

A private medical record from October 2004 stated that the 
veteran's pain was not constant.  He rated his pain as a four 
to six on a 1 (low) to 10 (high) pain scale.  The examiner 
noted crepitation on the right shoulder and opined that the 
veteran had reached maximum medical improvement.

On VA examination in January 2006, the veteran reported 
decreased range of motion and constant pain.  He said he 
occasionally had to miss work due to his pain.  He also 
reported no increased limitations with flare-ups or 
repetitive motion.  The examiner noted right shoulder 
tenderness.  Flexion was to 180 degrees.  Abduction was to 
180 degrees.  There was no adduction.  Internal and external 
rotation was to 80 degrees.  The veteran experienced pain 
throughout all ranges of motion.

In an August 2006 VA examination, the veteran reported no 
periods of flare-up.  He also reported missing approximately 
67 percent of his work days in the preceding year due to his 
knee and shoulder problems.  He had increased pain with 
overhead activities.  There were no additional limitations 
following repetitive use other than increased pain.  The 
examiner noted external and internal rotation from 0 to 90 
degrees with pain, forward flexion from 0 to 90 degrees with 
pain from 60 to 90 degrees, and abduction from 0 to 90 
degrees with pain from 70 to 90 degrees.  No instability was 
noted.

Private medical correspondence dated October 2007 indicated 
that the veteran needed occasional cortisone shots for his 
shoulder.

In his October 2007 hearing before the undersigned Veterans 
Law Judge, the veteran said he experienced pain and could not 
raise his right arm above the shoulder level.  He reported 
constant pain and swelling.  He had to rely on fellow co-
workers to assist him with lifting packages at work.  He 
mentioned having to miss work frequently due to pain.

Based on the evidence of record, the Board finds that an 
evaluation of 30 percent, but no higher, for postoperative 
residuals, right acromioclavicular separation is warranted.  
The Board notes the range of motion findings from the 
August 2006 VA examination.  The veteran's limitation of 
motion of the arm was not limited at midway between side and 
shoulder level at the examination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007).  In addition, as the veteran had 
motion in the right shoulder, his shoulder was not ankylosed.  
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007).  Further, the 
medical records do not show that the veteran had any 
impairment of the humerus that resulted in a malunion of the 
humerus or recurrent dislocation at the scapulohumeral joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).  Based solely 
on the above analysis, the veteran does not warrant a rating 
in excess of 20 percent.

However, the Board is mindful that a higher rating can be 
considered based on functional loss due to pain on use or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The evidence of record documents 
the veteran's reports of pain.  The September 2004 VA 
examiner noted that the veteran's range of motion was 
severely impaired due to pain.  The VA examination of 
January 2006 noted pain through out all ranges of motion of 
the right shoulder.  Additionally, the VA examination of 
August 2006 also stated that the veteran's range of motion 
was impeded due to his pain.  In his personal hearing, the 
veteran and his spouse testified regarding how pain affected 
his daily activities.  Therefore, the Board finds that a 
rating of 30 percent, but no higher, is warranted for 
postoperative residuals, right acromioclavicular separation.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The present service-connected 
disorder on appeal is adequately rated under the available 
schedular criteria.  Pain and some degree of interference 
with employment are contemplated by the schedular guidelines.  
The Board notes the veteran has other service and nonservice-
connected disabilities.  He is currently gainfully employed.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Postoperative Residuals, Left Knee Sprain with Chondromalacia

5256
Knee, ankylosis of:


Extremely unfavorable, in flexion at an angle of 
45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight 
flexion between 0° and 10°
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:


Recurrent subluxation or lateral instability:



Severe
30


Moderate
20


Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

5260
Leg, limitation of flexion of:


Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

5261
Leg, limitation of extension of:


Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

 
38 C.F.R. § 4.71, plate 2 (2007)

In this case, the veteran was granted service connection for 
his left knee disability in an RO decision dated May 1985.  
This decision was based on service medical records which 
stated that he had sprained his left knee and received a 
diagnosis of chondromalacia of the left patella while on 
active duty.  The RO also considered the results of the 
veteran's service medical board.

VA medical records show that in November 1990, the veteran 
underwent an arthoscopy of the left knee.  The doctor 
performed an anterior cruciate ligament replacement, intra-
articular, with middle third of the patella tendon.  In 
March 1994, a VA doctor performed an additional arthroscopy.  
The surgeon removed a considerable amount of scar tissue from 
the veteran's left knee.  In October 2003, the veteran had an 
internal derangement of the left knee performed by a private 
doctor.  Some cartilage and a loose body were removed.

A private medical record from February 2004 indicated that 
the veteran was receiving physical therapy for his knee.  He 
reported painful pushing and squatting.  He stated that his 
pain level was a three to four on a 0 (low) to 10 (high) pain 
scale.  The examiner noted no deformities but a decreased 
range of motion.  Minimal effusion was also noted.

During a private Functional Capacity Evaluation in 
September 2004, the veteran described his pain as rating a 
five on a 0 (low) to 10 (high) pain scale.  Left knee flexion 
was observed to be 110/135.  Extension was 180/180.  He could 
stand for 20 seconds with his eyes closed and maintain his 
balance.  The examiner observed that the veteran demonstrated 
less than normal balance.  He held on to a table to get into 
and out of the kneeling position.

On VA examination in September 2004, the veteran noted that 
his pain had improved since his last surgery.  He had some 
popping in his knee and occasional swelling.  He said that he 
could not walk more than 200 yards due to pain.  He 
occasionally wore a knee brace.  He experienced increased 
pain with increased activities.  He did not report any 
incapacitating episodes of knee pain.  On objective 
examination the veteran could flex to 120 degrees pain free.  
The examiner noted that flexion was limited by his obese 
thigh and calf.  The examiner noted tenderness of the 
patella, patella tendon, and quadriceps tendon.  It was 
observed that there was no joint line tenderness or effusion.  
It was also observed that the knee was stable to varus and 
valgus stress.  The examiner gave a diagnosis of chronic left 
knee pain with degenerative joint disease.  He also noted no 
laxity on examination.

A private medical record from October 2004 stated that the 
veteran's pain was not constant.  He rated his pain as a four 
to six on a 1 (low) to 10 (high) pain scale.  The examiner 
noted normal tracking of the patella with crepitation and 
lateral joint line tenderness to palpation.  The examiner 
opined that the veteran had reached maximum medical 
improvement.

On VA examination in January 2006, the veteran reported daily 
pain.  He self-medicated with ice and heat.  He reported 
instability but did not fall.  He used a cane.  He also 
reported no incoordination or increased limitations with 
flare-ups or repetitive motion.  The examiner noted flexion 
of 100 degrees.  Extension was to 0 degrees with mild pain.  
Some mild joint line tenderness and no effusion were noted.

In an August 2006 VA examination, the veteran complained of 
left knee pain, swelling, and instability.  He reported no 
flare-ups.  He said he used a walker at home and a cane in 
public.  He wore a knee brace.  He stated that he had lost 
approximately 67 percent of the days of work in the previous 
year due to knee and shoulder problems.  He reported no 
additional limitations following repetitive use other than 
increased pain.  There was no effect of incoordination, 
fatigue, weakness, or lack of endurance on his joint 
function.  The examiner noted nonpainful motion of the left 
knee to be 0 to 140 degrees of flexion.  A small effusion and 
medial joint line tenderness were noted.  There was no 
instability due to varus or valgus stress.

Private medical correspondence dated October 2007 indicated 
that the veteran needed steroid shots about every three 
months for his knee.

In his October 2007 hearing before the undersigned Veterans 
Law Judge, the veteran said his knee popped all of the time.  
He said it would swell up to the size of a softball and would 
become weak.  He said that he had fallen several times 
because of his knee.  Climbing stairs bothered him.  He 
reported an inability to bend his knee.  He said he couldn't 
stand for long periods of time.  His spouse said that he 
could no longer perform yard work.

Based on a review of the evidence, the Board finds the 
primary disability associated with the veteran's service-
connected left knee disability is presently manifest by no 
more than mild recurrent lateral instability of the knee.  
The Board finds the January 2006 and August 2006 VA 
examiner's descriptions persuasive regarding the nature of 
the veteran's disorder.  In particular, the January 2006 VA 
examiner reviewed the veteran's claims file and had access to 
his medical history.  Both examiners interviewed the veteran 
and provided adequate reasons and bases for their opinions.  
Under Diagnostic Code 5257, mild recurrent subluxation or 
lateral instability of the knee is rated at 10 percent.  
There is no evidence of moderate or severe recurrent 
subluxation or lateral instability for a rating in excess of 
20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Therefore, an increased rating for a left knee disorder 
manifested by recurrent subluxation or lateral instability is 
not warranted.

The most recent VA examination in August 2006 revealed non-
painful knee flexion to 140 degrees.  The overall evidence of 
record does not demonstrate flexion limited to 30 degrees or 
extension limited to 10 degrees, including as result of pain 
and dysfunction, as required for a higher or additional 
separate rating for limitation of leg motion.  Therefore, a 
rating in excess of 10 percent for postoperative residuals, 
left knee sprain with chondromalacia is not warranted.

The Board has also considered alternative Diagnostic Codes, 
but finds no basis for any additional higher or separate 
ratings.  The current medical evidence of record does not 
show and the veteran has not otherwise complained of 
ankylosis.  There is no evidence of the removal or 
dislocation of semilunar cartilage.  As such, the provisions 
of Diagnostic Codes 5256, 5258, 5259 are not for application 
and, accordingly, an increased rating for the veteran's left 
knee disorder may not be assigned pursuant to these 
provisions.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The present service-connected 
disorder on appeal is adequately rated under the available 
schedular criteria.  Pain and some degree of interference 
with employment are contemplated by the schedular guidelines.  
The Board notes the veteran has other service and nonservice-
connected disabilities.  He is currently gainfully employed.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to an evaluation of 30 percent, but no higher, 
for postoperative residuals, right acromioclavicular 
separation is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals, left knee sprain with chondromalacia 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


